Citation Nr: 9911762	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  93-26 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to service connection for partial paralysis 
of the larynx.  

2.  Entitlement to service connection for defective hearing.  

3.  Entitlement to service connection for residuals of Lefort 
I osteotomy including decreased lip sensation, gum disorder, 
and a jaw disorder.  

4.  Entitlement to service connection for dermatological 
problems other than tinea cruris and tinea pedis.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for obesity.  

7.  Entitlement to service connection for anosmia.  

8.  Whether the assignment of a 10 percent evaluation for 
right knee degenerative joint disease is appropriate.  

9.  Whether the assignment of a 10 percent evaluation for 
left knee traumatic arthritis is appropriate.  

10.  Whether the assignment of a 10 percent evaluation for 
fracture T8 wedging deformity of the vertebral body is 
appropriate.  

11.  Whether the assignment of a 10 percent evaluation for 
deviated nasal septum with collapsed left nostril and 
sinusitis is appropriate.

12.  Whether the assignment of a 10 percent evaluation for a 
dermatological disorder characterized as tinea cruris and 
tinea pedis is appropriate.  

13.  Whether the assignment of a 10 percent evaluation for 
muscle contracture headaches is appropriate.  

14.  Entitlement to a compensable evaluation for second and 
third right and left fingers degenerative joint disease.  

15.  Entitlement to a compensable evaluation for healed left 
tibia and fibula fracture.  

16.  Entitlement to a compensable evaluation for left leg 
varicose veins. 

17.  Entitlement to a compensable evaluation for a left foot 
scar. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to July 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, and Waco, Texas.  In an April 
1996 decision, the Board remanded the case to the RO for 
additional development.  The Houston, Texas RO undertook 
development of all of the veteran's reasonably raised claims, 
and the case is again properly before the Board.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has paralysis of the larynx. 

2.  There is no competent medical evidence that the veteran 
currently has hearing loss recognizable for VA purposes. 

3.  There is no competent medical evidence that the veteran 
currently has residuals of Lefort I osteotomy, to include 
decreased lip sensation, gum disorder, or jaw disorder; the 
osteotomy did not aggravate the veteran's pre existing 
congenital condition.

4.  There is no competent medical evidence of a nexus between 
any claimed dermatological problems, other than tinea cruris 
and tinea pedis, and service.

5.  There is no competent medical of a nexus between tinnitus 
and service.

6.  There is no competent medical of a nexus between obesity 
and service.

7.  There is no competent medical evidence that the veteran 
currently has anosmia.

8.  Right knee degenerative joint disease is manifested by 
subjectively limited painful motion.

9.  Left knee traumatic arthritis is manifested by 
subjectively limited painful motion.

10.  Fracture T8 wedging deformity of the vertebral body is 
manifested by demonstrable deformity of a vertebral body with 
no more than slight limitation of motion. 

11.  Deviated nasal septum with collapsed left nostril and 
sinusitis is manifested by complete nasal obstruction on one 
side without X-ray findings of sinusitis or one or two 
incapacitating episodes per year; there is no more than 
marked interference with breathing space and no evidence of 
moderate sinusitis.  

12.  A dermatological disorder characterized as tinea cruris 
and tinea pedis is manifested by exfoliation, exudation and 
itching involving an exposed surface or extensive area 
without marked disfigurement, constant itching or extensive 
legions. 

13.  Muscle contracture headaches are manifested by 
characteristic, prostrating attacks occurring no more than 
one in two months over the last several months.

14.  Degenerative joint disease of the second and third right 
and left fingers is manifested by pain which is not supported 
by adequate pathology, without appreciable limitation of 
motion.  

15.  A healed left tibia and fibula fracture is manifested by 
slight knee disability including complaints of pain or 
achiness with examination or gait without any limitation of 
motion.  

16.  Left leg varicose veins are manifested by intermittent 
rather than persistent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery; the condition is less than moderately severe. 

17.  A left foot scar is manifested by tenderness without 
limitation of function of the foot or evidence that the scar 
is poorly nourished, repeatedly ulcerated, or objectively 
painful.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for paralysis of 
the larynx, hearing loss, residuals of Lefort I osteotomy, to 
include decreased lip sensation, gum disorder, or jaw 
disorder; dermatological problems, other than tinea cruris 
and tinea pedis, tinnitus, obesity, or anosmia.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an increased evaluation for right knee 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40, 4.71a, Diagnostic Code 5003 (1998).  

3.  The criteria for an increased evaluation for left knee 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.71a, 
Diagnostic Code 5010 (1998).

4.  The criteria for an increased evaluation for fracture T8 
wedging deformity of the vertebral body have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.71a, Diagnostic Code 5285 (1998).

5.  The criteria for an increased evaluation for deviated 
nasal septum with collapsed left nostril and sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.97, Diagnostic Code 6502 
(1996, 1998).

6.  The criteria for an increased evaluation for a 
dermatological disorder characterized as tinea cruris and 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic 
Code 7813 (1998).

7.  The criteria for an increased evaluation for muscle 
contracture headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.124a, Diagnostic Code 8199-8100 (1998).

8.  The criteria for an increased evaluation for degenerative 
joint disease of the second and third right and left fingers 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.71a, Diagnostic Code 
5003 (1998).

9.  The criteria for a 10 percent evaluation for healed left 
tibia and fibula fracture have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40, 4.71a, Diagnostic Code 5262 (1998).

10.  The criteria for a ten percent evaluation for varicose 
veins of the left leg have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, 
Diagnostic Code 7120 (1996, 1998).

11.  The criteria for an increased evaluation for a left foot 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Code 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran initially filed a claim for service connection in 
August 1990, upon completion of approximately 17 years of 
active duty service.  Throughout the appeal process, the 
veteran has made reference to all of the above-noted 
disabilities at different times, and the RO has liberally 
construed his written statements and testimony in order to 
give the veteran every consideration.  

Pursuant to the Board's remand, the RO has obtained all VA 
examination reports and treatment records from facilities 
where the veteran has sought treatment, including facilities 
in Wilkes-Barre, Pennsylvania and Corpus Cristi, Waco, San 
Antonio, and Dallas, Texas.  

I.  Service Connection Claims

The veteran has alleged that all of his claimed service-
connected conditions had their origins in service.  The law 
provides that a veteran is entitled to service connection for 
a disease or injury incurred in or aggravated by in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a condition noted during service is not shown to 
have been chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b). 

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, hereinafter the Court) has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well-
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims for service connection are 
plausible.  

A. Paralysis of the Larynx, Hearing Loss, Dermatological 
Problems (other than tinea cruris and tinea pedis), and 
Anosmia

A review of the record discloses no current disability with 
respect to alleged paralysis of the larynx, hearing loss 
recognizable for VA purposes, dermatological problems (other 
than tinea cruris and tinea pedis), or anosmia.  The veteran 
was afforded numerous VA examinations both prior to and in 
connection with the Board's 1996 remand.  These were 
undertaken in part to ascertain the exact nature and etiology 
of disabilities claimed by the veteran to be service-related.  

With reference to the alleged disorder of the larynx, 
although one inservice report indicated limited vocal cord 
mobility, no current disability is shown by competent medical 
evidence.  A CT scan of that area performed in October 1990 
after nasal surgery revealed normal mobility of the vocal 
cords.  When evaluated by a VA ear, nose and throat 
specialist in April 1997 in order to determine the presence 
of any paralysis of the larynx, no voice changes were 
reported.  The veteran refused diagnostic procedures and the 
examiner was unable to render an assessment.  There was no 
pertinent diagnosis.  

With respect to the claim for defective hearing, under laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  

The veteran has no current hearing loss disability as defined 
in 38 C.F.R. § 3.385.  Neither the veteran's July 1990 
examination prior to separation from service nor his May 1997 
VA audiological evaluation demonstrate the aforementioned 
criteria.  Specifically, in July 1990, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
15
25
LEFT
15
20
20
10
20

In May 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
30
LEFT
15
15
10
5
25

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.

Interim evaluations also fail to demonstrate the requisite 
degree of hearing loss disability as defined by VA 
regulations, with the exception of an isolated finding of 94 
percent speech discrimination on in the left ear in October 
1991.  All of the other VA examinations show a much greater 
degree of speech recognition, and the Board finds that the 
one finding is not representative of the veteran's actual 
speech recognition.  As such, there is no competent medical 
evidence of current hearing loss disability.  

Regarding his alleged dermatological problems, the veteran 
was afforded VA examinations for skin disorders in February 
1992 and May 1997 which yielded findings relating to tinea 
cruris and tinea pedis only.  Outpatient treatment records 
refer to recurrent rashes in the groin area as well as on the 
feet.  

The veteran has also urged that, since he had nasal surgery 
in 1991, his sense of smell has been impaired.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran has a current disability of the larynx, a hearing 
loss disability as defined by VA, or a dermatological 
condition other than tinea cruris and tinea pedis.  Anosmia 
has not been shown to be a disability by competent medical 
evidence.  The only competent medical evidence addressing 
these issues instead shows that there is no current 
disability.  Moreover, these records fail to suggest a 
chronic condition in service or continuity of symptomatology 
since service.  The veteran and his representative have 
argued that his statements regarding continuous problems in 
these areas establish the existence of these disabilities but 
they are not considered competent evidence.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that lay testimony is not competent to prove 
a matter requiring medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 
299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox 
v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and, since he has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of his 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). 

B.  Residuals of Lefort I Osteotomy, including Decreased Lip 
Sensation, Gum, and Jaw Disorders 

With reference to this alleged disorder, it is noted that the 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306 (1998).  

The veteran underwent the aforementioned osteotomy and 
associated orthodontic care in service to correct 
malocclusion.  That this surgery healed well and produced 
good results has not been disputed by any medical provider.  
VA examination reports in February 1992 and June 1997 show no 
residuals.  Nonetheless, the veteran has alleged jaw, gum and 
lip problems including pain, popping in the jaw and numbness, 
since the surgery.  

There is no competent medical evidence of a current 
disability as alleged by the veteran.  Moreover, there is no 
medical evidence suggesting his underlying disease underwent 
an increase in severity as a result of the surgery in 
service.  38 C.F.R. § 3.306.  As these determinative issues 
involve either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of Section 5107(a).  Godfrey v. 
Brown, 405.  The veteran's contentions, although duly noted, 
are not considered competent evidence.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  As noted earlier, the veteran has 
no medical expertise, and his lay opinion does not provide a 
basis upon which to make any finding as to the origin or 
development of his condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

C.  Tinnitus and Obesity

Moreover, there is no competent medical evidence of a nexus 
between the veteran's period of active duty service and 
tinnitus and obesity.  Although the record does show findings 
related to these conditions, the determinative issues involve 
either medical etiology, and as such, there must be a medical 
opinion or some other competent medical evidence of a link 
between these conditions and service in order for the claims 
to be well grounded under Section 5107(a).  Godfrey v. Brown, 
7 Vet. App. 398, 405 (1995).  

In October 1991, the veteran stated that he had tinnitus 
which he described as a mild, periodic buzzing in his right 
ear.  During examination in May 1997, he reported that he was 
exposed to tank engine noise and small arms fire in his early 
years of service, adding that his ears were repeatedly 
clogged during that time.  He explained that he experienced 
periodic ringing bilaterally in the ears in 1987, 
particularly in the right ear, which became constant in 1996.  
It was described as severe, reportedly occurring as much as 
two to three times per week in the right ear and one to two 
times per week in the left ear.  The diagnosis was history of 
subjective symptoms of tinnitus which is constant in the 
right ear.  

There is no medical opinion of record indicating a link 
between tinnitus and service.  Again, although the veteran's 
contentions are noted, they do not constitute competent 
medical evidence.  Moreover, there is no evidence that any of 
the claimed disorders were chronic in service, and, to the 
extent that the veteran's assertions in this case constitute 
evidence of continuity of symptomatology since service, the 
Board notes that competent evidence has not been submitted 
that relates a present condition to that symptomatology.  See 
Savage v. Gober, supra.  

In the absence of competent supporting medical evidence, the 
veteran's claims of entitlement to service connection are not 
well grounded and must be denied on that basis.  

The veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to those claims.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the appellant 
of the elements necessary to well ground his claims, and an 
explanation as to why his current attempts fail.

II. Increased Evaluation Claims

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and therefore well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist as required under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14.  

The veteran essentially contends that his service-connected 
disabilities are more severely disabling than the current 
ratings reflect.  He has maintained that these problems have 
restricted his movement and impaired his ability to perform 
routine daily activity.  

Prior to leaving service, the veteran underwent surgical 
repair of a deviated septum.  He has undergone a total of 
three surgical repairs in that area.  In addition, he 
underwent removal of a fibroma on the left foot.  Since 
service, the veteran has been afforded a series of 
examinations in connection with his claims for increased 
compensation.  Evaluations in October 1990 and June 1991 
revealed mild residuals of fracture of the tibia and fibula 
and contusion of the left knee as well as clinical evidence 
of dorsal kyphosis.  X-rays of both hands were normal while 
those of the dorsal spine showed degenerative changes.  

Examination in February 1992 revealed tinea cruris and tinea 
pedis manifested by redness and scaling in addition to some 
tenderness in the second and third fingers of the left hand.  
Marked obstruction of the left nostril was noted.  

Outpatient treatment records from the VA Audie Murphy 
Veterans Hospital in San Antonio and the Outpatient Clinic in 
Corpus Cristi date from August 1994 through November 1996 and 
show conservative treatment for left knee pain and swelling, 
nasal congestion, rash on his feet, and large varicose veins 
in the left lower extremity below the knee.  With regard to 
varicosities, evaluation in October 1994 revealed no evidence 
of phlebitis.  The veteran was also evaluated for left foot 
pain characterized as a sharp pain in the fourth metatarsal.  
X-rays of that area showed a small degenerative plantar spur 
involving the heel bone.  The veteran was fitted for arch 
supports.  

In May 1996, the veteran was afforded an orthopedic 
consultation which revealed that the veteran could flex his 
upper torso to 70 degrees.  Reflex and muscle strength were 
equal and good.  There was some evidence of varicosities and 
trace edema in the lower leg.  There was a palpable callus at 
the site of the tibia fracture but otherwise the area was 
well healed and in satisfactory alignment.  X-rays of the 
thoracic spine revealed an anterior wedge compression of a 
mid-thoracic vertebra without other focal abnormality.  

A general surgical evaluation was also performed in May 1996.  
At that time, the veteran was observed to have obvious 
varicose veins in the left lower extremity, worse around the 
knee, and competent greater saphenous.  The veteran noted 
progressive symptoms of swelling, fatigue, and a sensation of 
being water-logged.  

Several VA examinations were performed in 1997 in compliance 
with the Board remand.  A general surgical consultation in 
April 1997 included evaluation of the nose, nasal septum, and 
varicose veins.  At that time, the veteran reported increased 
problems with his sinuses, more acute headaches, pain in his 
left lower extremity on prolonged standing, and left knee 
pain.  He stated that his knee pain had precluded him from 
exercising for about the last six months.  Physical 
examination revealed that the veteran's nose was tender, 
deviated to the left side and slightly edematous.  The 
maxillary and frontal sinuses were painful.  Regarding the 
lower extremities, there were obvious varicose veins above 
and below the left knee and along the medial aspect of the 
knee.  Greater saphenous incompetence was present and there 
were no apparent varicose veins in the right lower extremity.  
There was minimal dorsalis pedis bilaterally.  

An ear, nose and throat consultation also conducted in April 
1997 revealed allergic rhinitis and nasal obstruction 
unlikely to benefit from surgery in light of the three prior 
procedures.  X-rays of the sinus areas revealed multiple 
surgical sutures overlying the maxillary floors bilaterally.  
The paranasal sinuses were clear.  X-rays of the nasal bones 
showed minimally displaced nasal fracture.  

A neurological evaluation conducted in April 1997 revealed 
chronic muscle contraction headaches without evidence of a 
structural intracranial process or migraine phenomenon.  

A dermatological evaluation conducted in May 1997 revealed 
erythema, brownish macules, scaling and flaking in the groin 
area as well as on the plantar aspect of the feet.  The 
veteran reported that his rash became worse in the summer and 
has been resistant to medication.  

The dermatological evaluation also included examination of 
the left foot to assess the residuals of surgical removal of 
a fibroma.  The veteran reported that the foot would ache 
after he walked about a half mile.  He usually wore sneakers.  
The examiner observed that the foot had a C-shaped, well-
healed excision scar measuring about 6 x 0.1 cm at the medial 
aspect of the middle third of the left foot, brownish in 
color.  There was no evidence of keloid formation; the scar 
was adherent but without herniation.  There was no swelling, 
inflammation, depression, vascular compromise, or ulceration.  
The scar was tender to the touch but not painful.  The 
examiner assessed the veteran's discomfort as minimal and 
concluded that there was neither limitation of function nor 
disfigurement.  

In August 1997, the veteran was afforded a VA examination to 
evaluate his thoracic spine, his knees and the residuals of 
his left lower extremity fracture.  The veteran's spine 
demonstrated a nontender kyphosis at approximately 65 
degrees.  He could flex and touch his toes and extend to 20 
degrees.  Range of motion included rotation to 45 degrees on 
both the right and left and lateral bending to 60 degrees.  
Range of motion of the left knee was zero to 130 degrees, and 
nontender, which the examiner characterized as normal and 
consistent with the right knee.  Varicose veins were noted on 
the medial aspect of the left leg.  X-rays revealed a well-
aligned and well-healed tibia-fibula fracture with no 
evidence of leg length discrepancy.  X-rays of the thoracic 
spine revealed kyphosis changes with anterior wedging at T8.  
The diagnosis was T8 compression fracture with residual 
kyphosis but minimal discomfort or dysfunction, and left tib-
fib fracture with complaints of achiness in knee and varicose 
veins with minimal discomfort on examination or with gait.  

A.  Musculoskeletal Claims  

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, which refer to musculoskeletal disorders, 
the VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness, to the extent that any such symptoms 
are supported by adequate pathology.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

The veteran's right knee degenerative joint disease, left 
knee traumatic arthritis, and degenerative joint disease of 
the second and third fingers of the left and right hands, 
were initially rated as one disability under Diagnostic Code 
5003.  Subsequent to the Board remand, the RO issued a rating 
decision wherein these disabilities were each rated 
separately.  The veteran's right knee degenerative joint 
disease is rated under Diagnostic Code 5003, and a 10 percent 
evaluation is in effect.  Degenerative joint disease of the 
second and third fingers of the left and right hands is also 
rated under 5003, and a noncompensable or 0 percent rating is 
in effect.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  
A 10 percent evaluation is in effect for traumatic arthritis 
of the left knee under Diagnostic Code 5010.  The criteria 
for an increased rating for traumatic arthritis are those 
found at Diagnostic Code 5003.  Under that code section, a 10 
percent evaluation is warranted for painful or limited motion 
of a major joint or group or minor joints, and may also be 
applied once to multiple joints if there is no limited or 
painful motion.  A 20 percent evaluation is warranted when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  The veteran apparently has some 
painful motion which supports a 10 percent evaluation 
separately for each knee.  However, the X-ray evidence does 
not show the degree of joint involvement necessary for an 
increased evaluation on this basis.  

There are various diagnostic codes which must be reviewed in 
order to determine whether the veteran is entitled to an 
increased evaluation. As the veteran's knees are rated with 
regard to Diagnostic Code 5003, the Board shall, pursuant to 
VAOPGCPREC 23-97, consider whether the veteran is entitled to 
separate ratings for instability.  A 10 percent rating is 
warranted for slight, recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating is warranted 
for moderate, recurrent subluxation or lateral instability of 
the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).  There are no findings of recurrent subluxation; 
moreover or instability.  Finally, the veteran does not 
complain of ongoing instability, but rather has, on many 
occasions, stated that the primary manifestation of his knee 
disability is pain.  As not even slight impairment is shown, 
claimant is not entitled to an additional 10 percent 
evaluation under Diagnostic Code 5257 for either knee.  

A 20 percent rating is warranted if flexion is limited to 30 
degrees or if extension is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261  (1998).   The 
veteran's range of motion of both knees was noted to be from 
0 to 130 degrees and was considered normal.  Thus, the 
criteria for an increased evaluation under either 5260 or 
5261 are not met for either knee. 

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the knee 
(Diagnostic Code 5256) or dislocated or removed semilunar 
cartilage (Diagnostic Codes 5258, 5259), there is no basis 
for assignment of an evaluation in excess of the currently 
assigned 10 percent for each knee under any other code 
provision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5003 (1998).  

Similarly, the findings relating arthritis of the 
aforementioned fingers do not satisfy the criteria for an 
increased evaluation.  There is no medical evidence of 
functional limitation.  Range of motion, either through 
unfavorable or favorable ankylosis is not limited, which 
would warrant an increased evaluation pursuant to Diagnostic 
Codes 5219 or 5223.  

Regarding the veteran's residuals of T8 fracture with wedging 
deformity, a slight limitation of motion is noncompensable, 
while a moderate or severe limitation of motion is rated at 
10 percent.  In addition to rating based on definite 
limitation of motion, an additional 10 percent is warranted 
where there is vertebral body deformity.  Favorable ankylosis 
is rated at 20 percent, while unfavorable ankylosis is rated 
at 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5288, 5291 (1998).  

The most recent medical records show that the veteran's 
residuals of his T8 fracture consist of kyphosis with minimal 
discomfort and dysfunction.  He is in receipt of a 10 percent 
evaluation under Diagnostic Code 5285, based upon slight 
limitation of motion with vertebral deformity.  There is no 
evidence of ankylosis.  Moreover, range of motion is 
virtually full, with no more than slight limitation.  Thus, 
moderate limitation of motion warranting an increased 
evaluation is not present.  As a result, a higher schedular 
evaluation is not warranted.  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain in his knees, back or fingers.  See DeLuca, 8 Vet. 
App. at 204-05.  However, an increased evaluation is not 
warranted on the basis of functional loss due to pain or 
weakness in the instant case, as the veteran's symptoms are 
supported by only minimal pathology.  There is full range of 
motion of the knees and subject fingers, minimal functional 
restriction of the back, and an absence of muscle weakness in 
all relevant areas.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination which would warrant a higher evaluation for 
any of these disabilities.  

The veteran's healed tibia and fibula fracture is rated 
noncompensable under Diagnostic Code 5262.  See 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5262 (1998).  However, that 
code provides that tibia and fibula impairment with slight 
knee or ankle disability is rated at 10 percent, while 
moderate knee or ankle disability is rated at 20 percent.  
The veteran has not undergone ongoing treatment for this 
disability, nonetheless, his complaints of pain are 
consistent with the examination findings of mild residuals.  
Thus, the Board finds that the veteran's knee disability is 
slight and therefore that a 10 percent evaluation is 
warranted.  However, there is uncontroverted evidence that 
this disability is no more than slight, and, as such, a 20 
percent evaluation is not warranted.  

B.  Deviated Nasal Septum with Collapsed Left Nostril and 
Sinusitis

The rating criteria pertaining to the veteran's deviated 
nasal septum with collapsed left nostril and sinusitis were 
revised since the date he filed his claim.  The Board 
acknowledges that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  This 
condition is evaluated under Diagnostic Code 6502, which 
provided, based on rating criteria effective before October 
7, 1996, that a 10 percent evaluation, the maximum rating for 
a deviated septum, was for application when there is marked 
interference with breathing space.  As of October 7, 1996, a 
10 percent evaluation, still the highest available rating for 
deviated septum, is warranted where 50 percent of each nasal 
passage is obstructed or when one nasal passage is completely 
obstructed.  With regard to sinusitis, before October 7, 
1996, a 10 percent evaluation was warranted with moderate 
sinusitis characterized by discharge or crusting or scabbing 
with infrequent headaches.  A 30 percent evaluation was for 
application for severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  As of 
October 7, 1996, a 10 percent evaluation is warranted where 
there are one or two incapacitating episodes (requiring bed 
rest and treatment by a physician)of sinusitis per year 
requiring prolonged (lasting four to six weeks) of antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis, characterized by headaches, pain, and 
purulent discharge or crusting.  Three or more incapacitating 
episodes or more than six non-incapacitating episodes warrant 
a 30 percent rating.  See 38 C.F.R. § 4.97, Diagnostic Codes 
6502, 6510-6514 (1996, 1998).  

The manifestations of the veteran's deviated nasal septum 
with collapsed left nostril with sinusitis most closely 
approximate a 10 percent evaluation under both the new and 
former criteria.  His deviated nasal septum has caused one-
sided obstruction and meets the criteria of diagnostic code 
6502.  There is no suggestion in the medical record that 
there is more than marked interference with breathing space.  
Moreover, he has not met the criteria for a 10 percent 
evaluation for sinusitis, either under the new or former 
regulations.  The record does not show moderate sinusitis 
characterized by discharge or crusting or scabbing with 
infrequent headaches nor does it show any incapacitating 
episodes as described above or more than isolated non-
incapacitating episodes of sinusitis.  Thus, the criteria for 
an increased evaluation for this disability have not been 
met.  

C.  A Dermatological Disorder Characterized as Tinea Pedis 
and Tinea Cruris

This disability is rated at 10 percent under Diagnostic Code 
7813, which is rated in accordance with the criteria for 
eczema listed at Diagnostic Code 7813.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7813, 7809 (1998).  A 10 percent 
evaluation is warranted when there is exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation is warranted for constant 
exudation or itching, extensive lesions or marked 
disfigurement.  The veteran's condition involves the feet and 
groin areas and is productive of itching.  Nonetheless, it is 
not productive of constant exudation or itching, or extensive 
lesions.  The veteran has stated that the condition is 
quiescent, being more troublesome in the summer.  It is not 
considered markedly disfiguring.  Thus a 30 percent 
evaluation is not for application.  

D.  Muscle Contracture Headaches

This condition is rated at 10 percent by analogy to a 
migraine headache under Diagnostic Code 8199-8100.  See 
38 C.F.R. § 4.27, 4.124a, Diagnostic Codes 8199-8100 (1998).  
A 10 percent rating is for application for such headaches 
when there are characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
rating is appropriate with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1998).  

The Board finds that the veteran's muscle contracture 
headaches are appropriately rated at 10 percent.  While the 
veteran has reported daily headaches of significance, medical 
records show no ongoing treatment for migraines and no 
ongoing prescription medication suggestive of characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  Moreover, the veteran has indicated 
that his headaches are generally relieved by Tylenol.  The 
most recent examination report showed no intracranial 
abnormality or suggestion of migraine phenomenon.  Thus, 
while the veteran's contentions are noted, they fail to 
satisfy the criteria for a higher evaluation in this 
instance.  

E.  Varicose Veins

The veteran's varicose veins of the left leg are rated as 
noncomepnsable under Diagnostic Code 7120.  As Diagnostic 
Code 7120 was revised during the pendency of the veteran's 
claim, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Diagnostic Code 
7120, provided, based on rating criteria effective before 
January 12, 1998, that a noncompensable evaluation was for 
application for mild or no symptoms.  A 10 percent 
evaluation, was for application when there were moderate 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion.  A 20 percent 
evaluation was appropriate for a unilateral condition which 
was moderately severe, with superficial veins above and below 
the knee, with varicosities of the long saphenous ranging in 
size from 1 to 2 cm. in diameter, with symptoms of pain or 
cramping on exertion and no involvement of deep circulation.  
As of January 12, 1998, a noncompensable rating is warranted 
for asymptomatic palpable or visible varicose veins, while a 
10 percent evaluation is warranted for intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent evaluation is 
warranted for persistent edema incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1996, 1998).  

The veteran's manifestations of varicose veins of the left 
lower extremity most closely approximate a 10 percent 
evaluation under both the old and new criteria.  He has 
described pain and aching on exertion and aching and fatigue 
in the leg.  It is indicated that these problems are 
generally relieved by compression hosiery or elevation.  The 
evidence does not show persistent edema or the extensive vein 
involvement which would support a higher evaluation under 
either of the above-noted 20 percent criteria.  As such, an 
evaluation in excess of 10 percent is not warranted.  

F.  Left Foot Scar

The veteran's left foot scar is rated noncompensable under 
Diagnostic Code 7805.  This rating provides that scars are 
rated on limitation of function of affected part. See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  The medical 
record clearly demonstrates that no functional limitation has 
resulted from the veteran's scar.  Moreover, Diagnostic Codes 
7803 and 7804 do not provide a basis for an increased 
evaluation, since these codes allow for a 10 percent 
evaluation when the scar is superficial, poorly nourished and 
repeatedly ulcerated or superficial, tender and objectively 
painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(1998).  The veteran's scar fails to meet these criteria, as 
noted by the most recent examination.  As such, an increased 
evaluation is not warranted.  

G.  Additional Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that any of 
the disabilities under consideration has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Although the 
veteran has may undergo routine outpatient care, the record 
does not indicate that he has required frequent periods of 
hospitalization.  The current manifestations of his 
disabilities remain accurately reflected in the assigned 
schedular ratings.  Under these circumstances, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claims, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the above claims, with the 
exception of the claims for fracture of the tibia and fibula 
and varicose veins, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for paralysis of the larynx, hearing loss, 
residuals of Lefort I osteotomy, to include decreased lip 
sensation, gum disorder, or jaw disorder; dermatological 
problems, other than tinea cruris and tinea pedis, tinnitus, 
obesity, and anosmia, is denied.  

Entitlement to increased evaluations for right knee 
degenerative joint disease, left knee traumatic arthritis, 
fracture T8 wedging deformity of the vertebral body, a 
deviated nasal septum with collapsed left nostril and 
sinusitis, a dermatological condition characterized as tinea 
cruris and tinea pedis, muscle contracture headaches, second 
and third right and left fingers degenerative joint disease, 
and a left foot scar, is denied.  

Entitlement to a 10 percent evaluation for healed left tibia 
and fibula fracture is granted, subject to criteria governing 
the payment of monetary benefits.  

Entitlement to a 10 percent evaluation for left leg varicose 
veins is granted, subject to criteria governing the payment 
of monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

